Citation Nr: 1242182	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a sack as secondary to residuals of a pilonidal cyst.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia patella with degenerative joint disease.

4.  Entitlement to a disability rating in excess of 10 percent for hiatal hernia and peptic ulcer.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to February 1971 and August 1984 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted a separate evaluation for left knee chondromalacia with degenerative joint disease, denied an increased disability rating for hiatal hernia and peptic ulcer, denied entitlement to service connection for a sack as a residual of the removal of a pilonidal cyst, and confirmed and continued an earlier denial for a bilateral eye disability.

In a February 2009 statement, the Veteran requested a hearing at the Central Office; however, in May 2009, the Veteran submitted a statement indicating that he would not be able to attend the hearing.  As such, his request is considered withdrawn.  38 C.F.R. § 20.704(e) (2012).

As a procedural matter, the Board notes that a September 1996 rating decision, in pertinent part, denied service connection for neck and shoulder pain, hearing loss, tinnitus, pneumonia, vision, a land hand disorder, an elbow disorder, and swelling of the hands and wrists.  In October 1996, the Veteran submitted a statement that he deemed a "response" to the September 1996 rating decision.  He did not express disagreement per se, but requested reconsideration of the issues by the RO.  This was accomplished in March 1997, and with the exception of the left hand claim, which was appealed to the Board, the Veteran did not express disagreement with the RO's determinations.  As such, the Board finds that there is no outstanding notice of disagreement as to any issues addressed by the RO in their September 1996 and March 1997 decisions.  Accordingly, the eye claim is appropriately characterized as set forth on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As an initial matter, the Board notes that the most recent VA medical records in the claims file are from October 2008 and there are no VA medical records in the Virtual VA electronic medical records system.  As it appears that the Veteran has been receiving ongoing treatment from the VA, medical records showing treatment since October 2008 should be obtained and associated with the record.

In the October 2012 Appellate Brief Presentation, the Veteran's representative noted that in May 2009, the Veteran asserted that he underwent an Ear, Nose and Throat examination that might contain vital information with respect to his claim for a higher disability rating for this service-connected hiatal hernia and peptic ulcer disease.  The representative pointed out that, at the time, the most recent examination that the Veteran had undergone was dated in December 2008.  It was thus unclear whether there is any other outstanding examination performed between December 2008 and May 2009.  A search should be made to determine this and, if found, to association the additional examination report with the claims folder.  

The Veteran stated in February 2009 that he was experiencing additional difficulty with regurgitation affecting his throat and his ability to sing, and that he required additional medication to manage his service-connected hiatal hernia and peptic ulcer.  As this evidence tends to show that this disability has worsened since his most recent examination in April 2008, the Board finds that the Veteran should be provided with another examination to determine the current nature and severity of his service-connected hiatal hernia and peptic ulcer.
 
The Veteran has filed a petition to reopen his claim for entitlement to service connection for a bilateral eye disability.  He indicated in several statements, including his July 2008 notice of disagreement, that he requested to be assigned to Operation Deep Freeze while on active duty between 1962 and 1964, but was rejected based on findings related to his eyes.  He noted that the medical officer who conducted an examination of his eyes indicated his findings in his decision to deny his request.  This evidence is not in the Veteran's service treatment records, but may be in his service personnel records, as it relates to an assignment/transfer he requested.  As such, these records should be obtained.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided with a VA examination in December 2008 in relation to his claim for entitlement to service connection for a sack as secondary to residuals of a pilonidal cyst.  The examiner failed to find the condition; however, the Veteran has made specific contentions since the examination, in the attachment to his February 2009 Substantive Appeal, regarding the problems associated with his claimed disorder.  As such, the Board finds that another examination is necessary in order to obtain an opinion that considers all of the Veteran's contentions.  The Board notes here that, while this claim has been characterized as one for service connection on a secondary basis, it appears that the Veteran is contending that the sack is a residual of his in-service surgery to remove a pilonidal cyst.  

Regarding the left knee claim, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).  

The Veteran was provided a VA examination evaluating his left knee in December 2008; however, the examiner did not provide any assessment with regard to loss of range of motion during flare-ups.  As such, the Veteran should be afforded a new examination to determine the current nature and severity of his service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment since October 2008, including the report of an Ear, Nose and Throat examination provided to the Veteran in May 2009.

2.  Obtain the Veteran's service personnel records.

3.  Schedule the Veteran for a VA examination to determine the etiology of any sack as a residual of his in-service surgery to remove a pilonidal cyst.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether the Veteran has a sack as a residual of the in-service removal of a pilonidal cyst.  In doing do, the examiner should consider the specific contentions set forth by the Veteran in his February 2009 statement, accompanying his VA Form 9.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  If such a condition is found, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that this sack is a residual of the in-service removal of a pilonidal cyst or was caused by or is etiologically related to any incident of active duty.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be 
necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

4.  Schedule the Veteran for a VA examination to determine the nature and severity of his hiatal hernia and peptic ulcer.

The Veteran's claims file should be provided to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should determine whether the Veteran has symptoms such as persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, vomiting, weight loss, hematemesis, melena or anemia.  If these are found, the examiner should discuss the frequency and severity of each and the level to impairment of health caused by these symptoms.  The Veteran's reported symptoms should be considered in making this determination.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

A clear rationale should be given for all opinions provided.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

5.  Schedule the Veteran for a VA examination to determine the nature and severity of his left knee chondromalacia patella with degenerative joint disease.

The Veteran's claims file should be provided to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should provide range of motion in degrees, to include the degree at which pain begins, for the left knee.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  In this regard, the examiner should estimate the extent of any additional functional limitation manifested during periods of flare-up.  Such additional limitation should be expressed in degrees of motion lost during flare-ups.  The Veteran's reported symptoms should be considered in making this determination.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

6.  After completing all necessary action, readjudicate the claims.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

